Citation Nr: 0901508	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-25 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's previously denied claim of entitlement to 
service connection for a lung condition, claimed to be 
related to exposure to asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1978 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which declined to reopen the veteran's 
previously denied claim of service connection for a lung 
condition.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for a lung condition due 
to asbestos exposure.  

In September 2008, the veteran appeared and testified at a 
Travel Board hearing at the Phoenix RO.  The transcript is of 
record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for a lung condition was originally 
denied in a September 2002 rating decision.  The veteran did 
not appeal this decision and it became final.  

3.  Upon a request to reopen, the veteran's claim of 
entitlement to service connection for a lung condition was 
reopened and denied on the merits in a July 2003 rating 
decision.  The veteran did not perfect an appeal of this 
decision and it became final.  

4.  Since July 2003, new and material evidence has not been 
received to reopen the veteran's previously denied claim of 
service connection for a lung condition.  


CONCLUSIONS OF LAW

1.  The July 2003 rating decision declining to find new and 
material evidence had been received to reopen the previously 
denied claim of service connection for a lung condition is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).

2.  Evidence obtained since the July 2003 rating decision 
regarding the claim of entitlement to service connection for 
a lung condition is not new and material, and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in June 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his request to reopen a previously denied claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in June 2006.  

With respect to obtaining new and material evidence, the 
Board finds that the June 2005 letter also met the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the June 2005 notice was given prior to the 
appealed AOJ decision, dated in January 2006.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In September 2008, 
the veteran appeared at a Travel Board hearing at the Phoenix 
RO.  VA is not required to schedule the veteran for a 
physical examination because the evidence does not meet the 
criteria set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, 
there is no credible evidence of an event, injury, or disease 
in service upon which a current disability may be based.  As 
such, the Board will not remand this case for a medical 
examination.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

In July 2003, the RO declined to reopen the veteran's 
previously denied claim of service connection for a lung 
condition related to exposure to asbestos.  The veteran was 
advised of the denial of benefits and of his appellate 
rights, but did not perfect an appeal on the decision.  As 
such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

Pursuant to an application submitted in August 2004, the 
veteran seeks to reopen his previously denied claim of 
service connection for a lung condition.  Generally, where 
prior RO decisions have become final, they may only be 
reopened through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the July 2003 rating 
decision included, the veteran's service medical records 
(SMRs), VA treatment records, dated from August 2002 to May 
2003, and a chest x-ray report, dated in January 2003.  The 
RO reopened the veteran's claim based upon the x-ray report 
showing scarring of the lower lobes of his lungs.  The RO 
denied the veteran's claim on the merits because the veteran 
had no lung condition shown, nor was he diagnosed as having 
asbestosis.  Further, no known asbestos exposure was shown.

Evidence received since July 2003 includes, treatise evidence 
regarding potential environmental hazards at Fort Dix, a 
chest x-ray report, dated in June 2005, statements submitted 
by the veteran, VA treatment records, dated from November 
2006 to January 2008, and the September 2008 hearing 
transcript.  

The treatise evidence submitted by the veteran shows that 
there was asbestos found at Camp Pedricktown, New Jersey.  
Another piece of treatise evidence reveals that in building 
5656 at Fort Dix "no asbestos abatement has been identified 
within the limits of work, asbestos is present in the 
building and removal may be required."  This treatise 
evidence, however, does not show that the veteran was exposed 
to asbestos.  Further, there is no evidence that the veteran 
was stationed in the above-noted areas.  

The June 2005 chest x-ray report revealed the veteran had 
lung nodules.  The radiologist indicated that there was a 
dense 3-4mm nodule in the left lung apex that was compatible 
with a granuloma.  There were no other nodules seen.  There 
were no pulmonary infiltrates present, but there was an 
azygos fissure noted.  The impression was that the veteran 
had no acute cardiopulmonary process and the nodule was 
consistent with a granuloma.  No lung disability or disorder 
was found.

VA treatment records reflect complaints of difficulty 
breathing and treatment with inhalers.  There was no lung 
condition indicated in these records.  In a September 2007 
record, the veteran was noted to have no respiratory 
difficulty, nor was there a lung condition noted.  In 
November 2007, the veteran sought treatment complaining of 
one month of chest pain.  He reported pain, tightness, and 
pressure accompanied by shortness of breath.  The physician 
indicated that the veteran spoke at a normal rate and there 
was no audible difficulty breathing.  The veteran reported a 
history of anxiety attacks and his chest pains had their 
onset with stress associated with his dealings with VA.  He 
advised that the pain increased with deep breathing or 
coughing and also had its onset with stress.  He reported 
smoking one pack of cigarettes daily and walks an average of 
one mile per day.  His lungs were found to be clear to 
auscultation.  He was assessed as having atypical chest pain 
likely caused by anxiety.  No lung condition was noted.  

In September 2008, the veteran testified that he had no lung 
condition prior to service, nor was he treated for a lung 
condition during service.  He reported that his barracks were 
in the three and four hundred series buildings on Fort Dix 
(now part of the Federal Prison).  He worked on guard duty in 
the administrative building and was also assigned duty at the 
taxi stand.  He believed he was exposed to asbestos in those 
areas.  The veteran testified that he was being treated with 
inhalers for a "breathing problem," but noted no diagnosis 
of a lung condition.  He did not provide evidence, other than 
his own statements, that he was in fact exposed to asbestos 
during his month in service.  

It is important to note that VA has provided adjudicators 
with some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.  The manual notes that asbestos 
particles have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers 
can produce fibrosis and tumors.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Of note, 
granulomas of the lung are not included.

Upon careful review of the evidence of record, the Board 
finds that new and material evidence has not been submitted 
to reopen the veteran's previously denied claim of service 
connection for a lung condition.  There is no evidence that 
the veteran is currently diagnosed as having a lung 
condition.  Although he was found to have a left lobe 
granuloma, the radiologist indicated that there was no active 
cardiopulmonary process.  Additionally, the treatise evidence 
submitted suggests that there may have been asbestos in 
certain areas of Fort Dix, but there is no evidence to show 
that the veteran was either stationed in those areas or 
actually exposed to asbestos.  This newly submitted evidence 
does not speak to an unestablished fact necessary to 
substantiate the claim.  Namely, there is no medical record 
indicating that the veteran has a current lung disability.  
Thus, the Board finds that new and material evidence has not 
been received to reopen the previously denied claim of 
service connection for a lung disability, and the claim 
remains denied.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a lung condition 
related to asbestos exposure is not reopened.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


